ATTORNEY             GENERAL

                          OFTEXAS




HonorableBobMcCsmpbell              opinionNo. o-3137
CountyAttorney                      Re: Where a couutypurchesesa
Cnaanchecounty                          ri@xt-of-wayfora State
ColzBnche,
         !cexas                         hi&way wholly within me
                                        comnissioner'sprecinct,
Dear Sir:                               can the purcheseprice be
                                        pid by the whole county?
                                        And a relatedquestion.

         Your recent requestfor an opinionof this departlaent
                                                            upon
tha questionsas are herein stetedhas been received.

            The questionspresentedin your inquiryare as follows:

        "1. Where the countypurchasesrif&t-of-wayfor State
    hi#nteywhollywithin one commissioner's precinct,can the
    purcheseprice ba p3ld~by the whole comty?

            We restateyour secolzd
                                 qtusstlon
                                         as follows:

         2. If the amwer to the above questionIs yes, out of
    what fuud or fuuds COP the said puroheseprice be psfd4

          Article 667kn,Vernon'sAnnotatedCivil Statutes,reads, in
part, a* follows:

         Whenever, fn the jud~t    of the'Stats Highways
                                                       Com-
    missioh,the use or acquisitionof any land for road, right
    of my purposescl,timber,earth, stone, gravelor other am-
    terlal,necessaryor convenienttoaoyrosd tobe constructed,
    re-constructed, rmintained,widened, strai@ened or lengbh-
    ened, or land not exceedlngom hundred (100)feet in width
    for streambed diversion in connectionwith the locating,re-
    loeatingor conatructim of a designatedS&ate HI&way by the
    Stete HighwayComaissfon,the sema asy be e~uired by purchase
    or ~cadet!metionby the Cobnty~C~~~iSSi~nerB
                                              Court. Provided
    #at the County in which the State EQhway Is locatedway pay
    for same out of the CountyRoad and BridgeFund, or any availa-
    ble countytids.

            “Any
              Co~asloeers Court is hereby authorizedto secure
    by purchaseor by condemation on behalf of the State of Texas,
    any new or wider rl&t of way or land not exceedingone hmdred
HouorablaRob McCampbell,page 2 (O-3137)



     (100) feet   in width
                        for streanbed diversionIn counection
    with the locetlng,rclooatlngor cc?latmlet1ox!of a desig-
    nated Et&a Eiginmy,or land or Lauda for lasterisor bor-
    row pits, to be used in the couatrwticm, recmmtructiou,
    or zdntenesce ofStsteHi@xwsys andtopeyfmthe        aama
    out of the Cow&y Road end &id@   Fmd, or out og $n;ltpa-
    cfal road funds or any availablecomty funds.        .

         'ibeCountyRoad and Rridm Fund proper is derivedfrom the fol-
lowing sources: county taxes,autombila registrationfees, and all fines
and forfeitures.

          Dispositionof that portiouof the CouutyRoad and BrfdguFund
consistingof automobileregistrationfees is goveruedby Section 10 of
Article 6675~~ Vernon'sAuuotatadCivil Statutes. The pertinentprovision
of said Sectionreads as follows:
         r,** * . Bone of tha monies so placedto the credit
    of the Road and BridgeFund of a county shall be used to
    pay the selery or compensationof any County Judge or Couu-
    ty Commlssimer, but ell said mouies shall be used for the con-
    structiouand asiuteneueeof lateralroads in such county
    under-thesupervisionof the CountyRngineer,if there be
    one, and if there is no such engineer,then the County Com-
    missioners'Court shall heve authorityto commud ~theser-
    vices of the Dlvisim Rugineerof the State Hi&way Deprt-
    ment for the purposeof suparvislugthe construction   and
    surveyingof lateralroads in their respectivecounties.
    All fuuds aLlocatedto the oouuticsby the provisionsof
    this Act (Art. 667!%-1to  6673-14;   P. C. Art. ma) my
    be used by the countiesfn the peymsutof obligetions,if
    any, Issuedand incurredin the coustructicmor the im-
    provemat of all roads, tincluding  State Highwaysof such
    countiesand districtsthareiu;or the improvementof tha
    roads couprisingthe CovotyRoad system."

          The case of Stovallvs. Ghivsrs,75 8. W, (2d) 276, affirlaed
(Corns.App.) 103 S. w. (2d) 363, on page 367 of the latteropinion,con-
tains the followiugstateieent with respectto the above quoted sectiou:

         "As to that portionof autoxwbileregistmtiou fees
    retained.byVan Zandt County,Article 6@!%-10, Vernpn's
    AnnotatedCivil Statutes,expresslyprov?deshow sama shall
    be expeudad,and for that reason It is obviousthat article
    6740 has no applicationto same."

         The purposeas stated iu Article667!%-10is tha "coustructiou
and mainteuanceof lateralroads" or "paymentof obliggtions"incurred
in the constructionor,.~provemeutof all roads within the county. There
                        page 3 bO-3137)
HonorableRob MeCampbell.,



is no formulafor the spendingof thfs perticKlerportfonof the county
Road and BridgeFnnd. Article 6740 has no application,according~tothe
decisionof Novell vs- Shivers,supra. The resyonsIbility  for the proper
expenditureof these funds rests primarilyupcm tha Comm~lssfone~s~
                                                                Court.
We qnote furtherfrom t&e above mantionedcase as follows:

         "Ry article2342 of the RevisedStatutes,it is
    providedthat the'severalcommissioners,           togetherwith
    the county judge,shall.composethe 'commissioners              court.'
    Such court is menffestlya unit, and is theagency of the
    whole county. The respeotivemambars of the commissioners
    court are thereforeprfiParily     representatives        of the whole
    connty,and not merely represrntetives         of their respective
    precfncts. Tha duty of the coiiLrrlssPoncrs       court is to trsns-
    act the business,protecttie Interest,snd promotetba wel-
    fare of ,thecountyas a whole. A~gtbe              puwers conferred
    ?qim swh COUPE by 8FtiCiC? :!.;:~>I a:-  t.&   Pdk~tnny:       ,?Phe
    power to lay out adI estklblfab,    ahmge am? discontfnuaroads
    and highways)the mer to buitfl~.       br;lg~,and keep them in
    repair,and the Rower to exercisegenepalarr-;trol             over all
    rosds,higtweyo,ferries,end brifiges          in their counties.
    They have the power ta levy 13tar not to exceed 15 'cents            on
    th% $100 valwtfon fog ~oels and b17:.dgeso         This fund is, of
    course,for the benefit of ell roads and bridgesof the
    con&y. These provisionsof the Saw, as weiE as others
    which mi#.A be mvntfoned,clearlycontemplatethat the com-
    missionerscourt of each connty shall regard the reeds and
    highmys of the countyas a system,to be laid out, changed
    repaired,improved,and mafntarned,as far as practlcel,,               as
    a whole to tiw best interestsand welfare of all the people
    of the county. It is clear2.y     contemplatedthat all roads
    and brfdgesof "he con&y shall be maintained,repaired,and
    improvedwbennecessary,as the conditionsmy requke, re-
    gardlessof tha precinctin which same may be located,so far
    as the fun3s WilL equitablyjusLiiy.7'

         As for that portionof the countyRoad and BridgeFund con-
sistingof countytaxes,Article 6740, vernonusAnnotatedCivil Statutes,
provides:

         "'Thacommissioners court &all see that the road and
    brid~gefund of their county is jndiciouslyand equitably
    expendedon the roads and brfdgesof their county,and, as
    nearly 8s the conditionand necessityof the reads will
    permit, it shall be expendedin each county cosnnissioners
    precinctin proRcu%fonto the amouut collectedin such pre-
    cfnct. Money used in buildingparnmnentroads shall ffrst
    be used only on first or second4Lass roads, and on those
    which shall have the right of way furnishedfree of cost to
                                                                      -   a




HonorableBob McCampbell,pege 4 (o-3137)



    mke ea rtraieprt a roud as 18 prclctlcable
                                            and having
    the gmatert btmw offeredby the olti,senlrof may,
    labor or other prol?e*.*

          This Articlebaa been ocmtrued by the gcmniaekm of Appaala
of the Etete of Tows. gtovallvs. ghlvers,aupra.

         We quote thewfrontas follow:

          "It will be obwrved that the article in questlou
    providesthsttheroad audbridgefwdshallbe         judi-
    cloudy and enpitablyexpended COIthe roads and bridges
    of the county,and, as nearly aa the conditionand neces-
    si+q oftheroadsuQlperarlt,shallbeexpaded         in each
    countycoxmisaionersprecinctIn prowrtion to the emount
    collectedin such precinct. In our opinion,there i~ ob-
    vlowly nothing in this articlewhich compelsthe comuis-
    sionerscourt to dl~idethe road and bridge fund according
    t~snyfixedwthweticalformula, andayportlon same In
    advancefor the purposeof kfngexpemded in any given
    precinct. Theuseoftheword'exgended~toourminds
    cleerly suggestst$at said fwds shall be Bpporticmedand
    pid out from time to time as the neoesafbyfor their we
    $rp$s in the ordinaryad&nlatration of the cowty affairs
          .

         "gotwithstanding this, the cowilaaiwers court must
    give effect to said article 6740 exceptwhen the necessi-
    ties of the roads and bridgesre¶uirea departurefrom it.
    That articlereclnires thet the wad and bridgefwds of all
    couutiesshall be judlciou~4 and Nuitably expended. It fur-
    ther requireithat such fuuda shall,a8 nearly as the condl-
    tlm and necessityof the rmds will permit,be expendedIn
    each cozemlasionercl
                       precinctin proportionto the awwt col-
    lected in such precinct. The dominantpcrwse of this statute
    seems to be to rauire that the roadandbrldge fund shallbe
    eqended in each comnissiwers precinctin proportionto the
    amowt collectedtherein. In this regard,the statutemeans
    that each precinctshallpriw facie be entitledto Its own
    funds, and in the absenceof any reasons to the contmry thay
    shouldbe so dividedand expmded. However,the duty to ex-
    pad the fwda in the groprtionabovewntlcnedisnotan
    absolutelyiuflexibleone. Thi6    is evidentfrom the fact that
    the dominent.purpose of the statute,lsqualifiedto the extent
    that the court by clear implicationis given the right to ex-
    pendthe roadandbrldge fund ina proportionother than In the
    proportionin which they are collectedwhen the condition8of
    the roads In the rcapectiveprecinct6createsa ncceseity80
    to do. We thinlc, however,that the requirewnt to expend the
EcmorableBob McCampball,mga 9 (O-3137)



      fund in the proportionmentionedmot    be avoided
      except in CBGCS or conditionaof necessity. Of
      course,the conmisslonerecourt has the right to
      exerciseits sound jud@ne& In determiningthe necee-
      city, but it cannotact arbitrarilyin regerd to such
      mtter."

            In view of the above mentiouedgtstuteaand case, your first
que3t1cm   is respeotfullyansweredin the affirmtlve.

          In reply to your secondquestion,you are advised that it is
our opinim that the Conanissioners' court may secure the above llmltioned
right-of-wayin the nmuer providedby Article 6674n, supre,end "pey for
                                           Fued, or out of any special
the sore out of the Couuty Road end Br3rfdge
road funds, or any evcileblecounty%nda," es stated in Article 66741~.
However, tM.3 Gtatute doe8 not authorizethe Comdselcmers' Court to trans-
far nmney from one constituticmel fund to another,or to expand,for one
purpose,tax moeey rafred nstensiblyfor anotherpurpose. The Cnnstitutlon
prescribesthe maximum rate of faxes for generalpurposes,for roads and
bridges,for juries,end for pernmnentimprovements,    respectively.The
moneys arisingfrom taxes leviedend collectedfir each of the enumerated
purwaes are ccmvtitutlonel  funds. (Cerrollv. Williams,202 g. W. 504;
Tax. Jur., Vol. ll, p. 609). Neither can the Corenlasloners' Court trens-
fer or expendnoneye obteinedby the iseuanceand sale of bonds for any
purpow other than the ;qecificpurposefor which said moneys were raised
end obtainedby the issuanceand sale of said bonds. We think the tern
"evalleblecountyfunds" ee uaed in the gtetutemeans such funds as have
not bean relsed,collect&, or appropriatedfor a specificpurpose.

           Trustingthat the foregofngfully ansfrers
                                                  your inquiry,we are

                                           Yours very truly




                                           &q /a/ Ardell Williams
                                                  Ardell Williams
                                                     Assistant
AW:RG:FC



/a/ OmAm c. l.!Am
ATTORaLPCEBERALQTEXAS